Citation Nr: 1110196	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-38 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a nonservice-connected burial allowance.  

2.  Entitlement to plot or interment allowance.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran was on active duty in the US Army from October 1954 to October 1956.  He passed away in April 2007.  At the time of his death, he was not in receipt of any type of VA compensation benefits.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a letter decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  The appellant was notified of that action and she appealed to the Board for review.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.

2.  At the time of the Veteran's death, there was not a claim for compensation pending at the time of his death, and even if there had been such a claim, the evidence does not show that the claim would have resulted in an award for compensation.

3.  The Veteran served during the Korean War, but his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.

4.  The Veteran was not discharged or released from active service for a disability that was incurred or aggravated in the line of duty.

5.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

6.  The Veteran was not buried in a cemetery owned by the State, or an agency or political subdivision thereof, or in a section of a cemetery that is used solely for the interment of persons who are eligible for burial in a national cemetery.  

7.  With regard to a plot allowance, the Veteran was eligible for burial in a national cemetery, but was actually buried in a private cemetery.  The appellant is not otherwise precluded from receiving a plot allowance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a nonservice-connected burial allowance are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1605 (2010).

2.  The criteria for entitlement to a nonservice-connected plot or interment allowance are met.  38 U.S.C.A. § 2303 (West 2002 and Supp. 2010); 38 C.F.R. § 3.1600(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  As set forth in more detail below, the facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

In May 2007, the RO received an Application for Burial Benefits (VA Form 21-530) from the appellant.  She submitted this form after her husband, the Veteran, passed away in April 2007.  With her form for benefits, the appellant submitted a Certificate of Death that indicated that the Veteran passed away at Memorial Hospital in Chattanooga, Tennessee.  The form further stated that the appellant had been buried at the Tennessee-Georgia Memorial Park, in Rossville, Georgia, which was not a state cemetery or in a section used solely for persons eligible for burial in a national cemetery.  Nevertheless, the appellant asked that a burial allowance and a plot allowance be granted to her.  

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2010).  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2010).  If a veteran's death is not service-connected, entitlement to benefits is based upon the following conditions:

(1)  at the time of death, the veteran was in receipt of VA pension or compensation; or,

(2)  the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of an original or reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or

(3)  the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State, and there is no next of kin or other person claiming the body of the deceased veteran, and there are no available sufficient resources in the veteran's estate to cover burial and funeral expenses.

38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2010).

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has observed that, given the use by Congress of the conjunctive "and" in a statute, emphasized in the above quotation, all of the requirements would need to be met before funds could be allocated or authorized.  See by analogy Malone v. Gober, 10 Vet. App. 539 (1997).

In addition, a nonservice-connected burial allowance is payable if the veteran died from nonservice-connected causes while properly hospitalized by the VA.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741.  38 U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) (2010).

The record reflects that the Veteran was not, at the time of his death, in receipt of either service-connected or nonservice-connected benefits.  Moreover, there is no indication in the record that the Veteran had applied for service connection benefits prior to his death.  Additionally, the record does not show, nor does the appellant contend, that her husband died while admitted to a VA facility or while traveling under proper authority and at VA expense for the purpose of examination, treatment or care.  Likewise, the evidence does not show, nor does the appellant contend, that the Veteran was in receipt of pension or compensation (or military retirement pay) at the time of his death.

Additionally, there is also no competent evidence of a nexus between any existing disorder at the time of his death and his military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Moreover, although the Veteran had wartime service, his body was not held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate; rather, pursuant to arrangements made by his surviving spouse, the place of final disposition was the Tennessee-Georgia Memorial Park in Rossville, Georgia.  

Further, it is not shown, nor does the appellant allege, that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.

Therefore, it is undisputed that the requirements for VA burial allowance have not been met under 38 C.F.R. § 3.1600(b-c) (2010) or 38 C.F.R. § 3.1605 (2010). Because the law, and not the evidence, is dispositive in this case, as a matter of law a nonservice-connected burial allowance is not warranted under 38 C.F.R. § 3.1600 (2010).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a veteran dies from nonservice-connected causes.  The regulatory provisions regarding entitlement to a plot or interment allowance were amended prior to the pendency of this appeal.  Specifically, the regulations regarding entitlement to a plot or interment allowance were revised in August 2006.  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  According to the amendments, for claims filed on or after December 16, 2003, such as the case here since the appellant's burial claim was filed in May 2007, a plot or interment allowance is payable subject to the following conditions:

(i)  The deceased veteran is eligible for burial in a national cemetery;

(ii)  The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States;

(iii)  The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2010).  See also 38 U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2010).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).

Regarding entitlement to a plot allowance, the Board notes that the Veteran served on active duty and thus was entitled to burial in a National Cemetery.  See 38 C.F.R. § 38.620 (2010).  Additionally, the record establishes that the Veteran was not buried at a national cemetery, as the place of final disposition was the Tennessee-Georgia Memorial Park, a private cemetery in Rossville, Georgia.  38 C.F.R. § 3.1600(f) (2010).  Finally, there is nothing in the record suggesting payment of a plot allowance is precluded under 38 C.F.R. §§ 3.1601- 3.1610 (2010).  Notably, the appellant filed a timely claim for burial benefits in May 2007, one month after her husband's death.  See 38 C.F.R. § 3.1601(a) (2010).  Further, the appellant has submitted a valid receipt showing that she purchased a specific space (i.e., a plot) for her husband's remains.  She also submitted receipts confirming the place of burial.  

Consequently, as all of the pertinent criteria are met, VA payment of the plot allowance is warranted for the Veteran's nonservice-connected death under the revised regulation.  38 C.F.R. § 3.1600(f) (2010).



ORDER

1.  The claim for nonservice-connected burial benefits is denied.

2.  Entitlement to a plot or interment allowance is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


